DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 08/27/2019 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign domestic under 35 U.S.C. 119(e), through provisional application 62/838,034 filed 4/24/2019. 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 9/24/2019 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Species X1/Y1 in the reply filed on 12/10/20 is acknowledged. 
Claims 10 and 16 have been cancelled.
Claims 1-9, 11-15 and 17-20 are pending.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (“Zhang”) US PG-Pub 2015/0087132.
B, Figs. 2b-c) having a second different material type (¶[0033]) from a second  opposing side of the semiconductor wafer using a first process (¶[0033]) that removes the  second material type at a greater rate than the first material type; and subsequent to removing the second layer, removing the first layer using a second different process (¶[0034], Fig. 2d).   
Re claim 4, Zhang discloses wherein removing the second layer comprises performing a batch chemical process that immerses the semiconductor wafer in phosphoric acid (¶[0033]) for a first period of time to remove a silicon nitride layer (¶[0033]).    
8.	Claim(s) 13-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang.
Zhang discloses a method of forming an integrated circuit, comprising: forming a first material layer (e.g. element 224B, Figs. 2b-c) over a backside of a wafer (e.g. element 105, ¶[0028]); forming a second material layer (e.g. element 230, Fig. 2b) over a front-side of the wafer, the second material layer having a different chemical composition than the first material layer (¶¶[0031 and 0033]); immersing the wafer in a chemical bath that preferentially removes the first material layer for a time period sufficient to completely remove the first material layer (¶[0033], Figs. 2b-c), and then  removing the second material layer (Fig. 2d);  and forming semiconductor device features in or over the front-side following removal of the second material layer (¶[0039], Fig. 1). 
Re claim 14, Zhang discloses wherein the first material layer comprises silicon nitride (¶[0033]).        

Re claim 19, Zhang discloses wherein removing the first material layer reduces warping of the wafer (¶[0002]).               
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Moslehi et al. (“Moslehi”) UAPAT 5,296,385.
Zhang discloses a method of forming an integrated circuit, comprising: depositing a first sacrificial silicon oxide layer (e.g. element 230, Fig. 2b) over a front-side of a semiconductor wafer (e.g. element 105, ¶[0028]); immersing the semiconductor wafer in  phosphoric acid (¶[0033]) for a first time period thereby removing a first silicon  nitride layer (e.g. element 224B, Figs. 2b-c) from a backside;  and following removal of the first silicon  nitride layer, immersing the semiconductor wafer in hydrofluoric acid ¶[0034]); for a second time period thereby removing the first sacrificial silicon oxide  layer (Fig. 2d).  Note that it is within the scope of the 
Zhang teaches the method of forming an integrated circuit as recited in the claim. The difference between Zhang and the present claim is the recited single-wafer processing tool. 
Moslehi discloses a step of depositing a silicon oxide layer (e.g. element 6) over a front-side of a semiconductor (e.g. element 4) using a single-wafer processing tool (col. 2, lines 11-18).  
Moslehi's teachings could be incorporated with Zhang which would result in the claimed invention of depositing a silicon oxide layer using a single-wafer processing tool. The motivation to combine Moslehi's teachings would be to provide the desired oxide thickness. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Moslehi's teachings to arrive at the claimed invention.
12.	Claims 2, 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Moslehi.
Zhang teaches the method of forming an integrated circuit as recited in the claim. The difference between Zhang and the present claim is the recited single-wafer processing tool. 
Moslehi discloses a step of depositing a silicon oxide layer (e.g. element 6) over a front-side of a semiconductor (e.g. element 4) using a single-wafer processing tool (col. 2, lines 11-18).  
Moslehi's teachings could be incorporated with Zhang which would result in the claimed invention of depositing a silicon oxide layer using a single-wafer processing tool. The motivation to combine Moslehi's teachings would be to provide the desired oxide thickness. Therefore, it 
Re claim 3, Zhang discloses the sacrificial silicon oxide layer is deposited to a thickness within the recited range (¶[0031]). Similarly, Moslehi discloses silicon oxide layer is deposited to a thickness within the recited range (col. 2, lines 11-18).  
Re claim 5, Zhang discloses wherein removing the first layer comprises immersing the semiconductor wafer in hydrofluoric acid in a batch chemical process (¶[0031]). Note that it is within the scope of the invention to employ diluted hydrofluoric (DHF) since DHF acts quickly to remove the sacrificial (oxide) layer.
   Re claim 6, Zhang discloses (¶[0029]) providing a pad stack with more than two layers may also be useful; thus, the limitation “…forming a third layer  having the first material type over the first side” is met.    
13.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hagiwara et al. (“Hagiwara”) US PG-Pub 2016/0064403.
Zhang teaches the method of forming an integrated circuit as recited in the claim. The difference between Zhang and the present claim is the recited BARC. 
Hagiwara teaches the advantages of employing BARC over a wafer (¶[0132]). 
Hagiwara's teachings could be incorporated with Zhang which would result in the claimed invention of BARC over a wafer. The motivation to combine Hagiwara's teachings would be to improve processing accuracy. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Hagiwara's teachings to arrive at the claimed invention.
Allowable Subject Matter
14.	Claims 7, 8, 12, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses the following:
A step of removing a fourth layer having the second different material type from the second opposing side of the semiconductor wafer using the first process; and subsequent to removing the fourth layer, removing the third layer using the second different process as required in claim 7. Claim 8 is allowable by dependency.
A step of, following removal of the second silicon nitride layer, immersing the semiconductor wafer in dilute hydrofluoric acid for a fifth time period thereby removing the second sacrificial silicon oxide layer as required in claim 12.
A step of removing the second material  layer also removes a third material layer located over the wafer backside, the third material layer having the same chemical composition as the second  material layer as required in claim 17    
A step of forming a fourth material layer over the semiconductor device features, the fourth material layer having the same chemical composition as the second material layer; and immersing the wafer in a chemical bath that preferentially removes the third material layer for a time period sufficient to completely remove the third material layer, thereby reducing wafer warp, and then removing the fourth material layer as required in claim 18. Claim 20 is allowable by dependency.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893